—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 10, 2000, which granted the motion of the defendant City of New York to change venue from Kings County to Richmond County.
Ordered that the order is reversed, on the law, with costs, and the Clerk of the Supreme Court, Richmond County, is directed to deliver to the Clerk of the Supreme Court, Kings County, all papers filed in this action and certified copies of all minutes and entries (see, CPLR 511 [d]).
The Supreme Court erred in granting the motion of the defendant City of New York to change venue based on the designation of an improper county (see, CPLR 510 [1]; 504 [3]). *430The City failed to make its motion to change venue within 15 days of service of its demand to change venue as required by CPLR 511 (b) (see, Charles v New York City Tr. Auth., 277 AD2d 194; Lopez v Robbins, 269 AD2d 364; Runcie v Cross County Shopping Mall, 268 AD2d 577). In addition, since the City failed to set forth any other basis to change venue pursuant to either CPLR 510 (2) or (3), venue was improperly changed. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.